DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, Cong et al WO 01/13141 A2 discloses a method of performing object recognition using radio frequency (RF) signals at an electronic device, the method including: obtaining a set of I/Q samples by wirelessly transmitting, with the electronic device within a scanning period, a plurality of data packets with a plurality of transmitter antenna elements and receiving the plurality of data packets at a plurality of receiver antenna elements, such that each receiver antenna element of the plurality of receiver antenna elements receives at least one data packet from each transmitter antenna element of the plurality of transmitter antenna elements, wherein: each I/Q sample is indicative of a channel impulse response of at least a portion of an identification region, the channel impulse response obtained from a packet transmitted by a transmitter antenna element and received by a receiver antenna element; populating a first feature vector using at least a portion of the set of I/Q samples.
The instant invention discloses using, with a processing unit of the electronic device, an autoencoder on the first feature vector to identify a physical object in the identification region at least in part by: processing the first feature vector with the autoencoder to obtain a second feature vector; determining a mean square error between the first 
	Claims 12, 23, and 30 are allowed for the same reason as claim 1. Claims 2-11 are allowed by virtue of being dependent on claim 1. Claims 13-22 are allowed by virtue of being dependent on claim 12. Claims 24-29 are allowed by virtue of being dependent on claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roger et al US 10,996,311 discloses a distributed radar system for detecting a target using a neural network.
Migliori et al US 10,291,268 discloses a neural network that predicts denoised time-varying output signals that correspond to time-varying input signals.
Choi US 20180330518 discloses using a IQ signals as input to a CNN autoencoder, to generate a probability output mapping associated with a target.
Ho et al US 20180314974 discloses machine learning algorithm for extracting a plurality of features from radio signals.

Gillian et al US 20170097413 discloses radar-enabled sensor fusion.
Ulander US 6,466,156 discloses a method of detecting objects that change with time by means of a SAR radar.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648